Citation Nr: 0420199	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, which, in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD) 
and awarded a 30 percent disability evaluation.

In February 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, in Washington, DC.  A 
transcript of the hearing is of record.  At that time, the 
veteran submitted additional evidence directly to the Board.  
He also submitted a waiver of initial RO review of the new 
material, and hence the evidence will be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2003).


FINDING OF FACT

The veteran's PTSD is manifested by some occupational and 
social impairment with reduced reliability and productivity 
due to symptoms including nightmares, flashbacks, sleep 
disturbance, anxiety, hypervigilance, startled response, and 
anger, raising a reasonable doubt as to entitlement to a 
higher disability rating.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 50 percent disability rating, but not higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The RO received the veteran's claim for service connection 
for PTSD in September 2002.  Associated with the claims file 
are VA and non-VA records dated from September 2001 to 
January 2004.

A July 2002 private treatment record shows a computed 
tomography scan of the veteran's head revealed left temple, 
right frontal, and right inferior frontal hemorrhagic 
contusions.

A December 2002 VA outpatient report shows the veteran's 
affect was constricted and his thought process was passive.  
He answered questions appropriately, with little spontaneous 
speech.  He denied suicidal, homicidal, and violent ideation.  
He denied auditory and visual hallucinations.  There was no 
evidence of delusions or other signs of psychosis.  He 
described his sleep as good and his appetite as fair.  At 
times, he felt hopeless.  Since his combat experience in 
Vietnam, he said he had experienced daily thoughts, dreams, 
and psychological distress, with anxiety.  He avoided 
conversations about Vietnam and people associated with 
trauma.  He had poor recollection of some aspects, and 
reported detachment.  He had a sense of a foreshortened 
future.  The veteran reported hyperarousal symptoms.  He 
that, after the war, he had experienced poor sleep at times, 
as well as irritability and anger.  He had difficulty with 
relationships, started drinking heavily, was hypervigilent, 
and had an exaggerated startle response.  The assessment was 
PTSD, along with a mood disorder, possibly secondary to a 
brain injury.

In a January 2003 VA discharge report, the diagnoses included 
PTSD, adjustment disorder with depressed mood, and cognitive 
disorder, not otherwise specified, due to a head injury.  His 
global assessment of functioning (GAF) score was 40.  A 
separate January 2003 VA report showed the same diagnoses, 
and a GAF score of 30.

In January 2003, the veteran underwent neuropsychology 
evaluation.  He reported a traumatic brain injury with a 
prolonged loss of consciousness in June 2002, and a history 
of alcohol dependence.  The veteran reported numerous 
cognitive symptoms but essentially denied all affective and 
emotional symptoms typical of a traumatic brain injury.  This 
might reflect a lack of awareness, according to the provider.

In February 2003, the veteran underwent VA PTSD examination.  
His claims file was reviewed by the examiner.  The veteran 
described a painful childhood with an abusive, alcoholic 
father.  His mother died when he was twelve years old.  The 
veteran stated that he struggled with dreams and nightmares 
every night about Vietnam, and his sleep was constantly 
interrupted.  He had used alcohol ever since returning from 
war, to calm him down and help him sleep.  Ever since his 
injuries in a bicycle accident, he had experienced trouble 
with short-term memory.  He stated that at times he felt 
intensely suicidal, although the last time was some time ago.  
He denied suicidal ideation at that time.  His current 
problems included sleep difficulty, with three to four 
nightmares per night.  The veteran felt jumpy, avoided 
crowds, and was isolative.  He got very moody and angry at 
times.  Flashbacks with loud noises bothered him.  He felt 
depressed.  Sometimes, when he woke up, he got startled and 
hypervigilent and could not go back to sleep.  While talking 
about these things, the veteran was very emotional.  He 
mentioned that at times he heard someone calling his name, 
but there were no frank auditory or visual hallucinations.

On clinical evaluation, the veteran was alert and oriented 
times three.  His speech and thought flow were normal.  His 
mood and thought content were anxious and depressed.  He had 
no suicidal thoughts at that time.  His memory was decreased 
for short-term.  Remote memory was fair.  Recall was two out 
of three.  Impulse control and judgment were fair.  Insight 
was intact.  The veteran reported significant traumatic 
events that occurred in Vietnam, which later were responsible 
for his nightmares, dreams, flashbacks, startle response, and 
hypervigilance.  He also had periods of depression, suicidal 
ideation, and social isolation.  He had short-term memory 
difficulties.  The diagnosis was PTSD, chronic and severe.  
His GAF score was 45.

In an April 2003 VA treatment record, the provider indicated 
that the veteran had a few friends in the domiciliary.

A November 2003 report from the Vet Center indicates the 
veteran was evaluated for PTSD.  His manner was defensive, 
sarcastic, and anxious.  He had impaired memory function and 
a blunted affect.  His motor activity was agitated and his 
judgment was good.  He reported no delusions but did have 
disorganized thinking and hallucinations.  He had sleep 
disturbance and suicidal thoughts.  He described a low 
threshold for frustration.  The veteran reported no alcohol 
use prior to the military.  He was diagnosed with PTSD.

In a January 2004 VA treatment report, the veteran reported 
continuing sleep problems with nightmares about Vietnam.  He 
described being overrun by the enemy with most men, including 
many friends, killed.  This was a recurrent nightmare.  He 
described night sweats and reported intrusive thoughts every 
day.  Flashbacks included hearing other soldiers calling for 
help.  He sometimes felt like he was back in combat.  He said 
he had hypervigilance and watched his back.  He would sit 
against a wall or in the corner.  He had an exaggerated 
startle response, and had concentration and memory problems.  
He reported great problems with survivor's guilt.  He avoided 
watching war movies or violence in general.  He gave a 
history of anger on the job.  He was isolative and had 
problems with social functioning.  He had no relationships 
with family, and no friends.  The psychiatrist opined that 
the veteran was both totally and permanently disabled and 
unemployable due to severe, chronic PTSD.

In February 2004, the veteran testified at the Board before 
the undersigned Veterans Law Judge.  The veteran's 
representative indicated that new evidence submitted at the 
hearing would help support his claim.  It was contended that 
other physicians had trouble separating the veteran's PTSD 
symptoms from those of his brain damage.  The veteran 
testified that he took medication for his PTSD every day.  He 
stated that he thought about events in Vietnam every day.  He 
described such thoughts as triggered by rain, loud noises, or 
crowded rooms.  He stated that he stayed away from other 
veterans because they talked about Vietnam all the time.  He 
reported waking up in cold sweats and finding it hard to get 
back to sleep.  He indicated that he no longer drinks 
alcohol, and has not for a few years.


II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a November 2002 letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, which evidence the 
veteran should obtain, and which evidence the RO would be 
responsible for obtaining.  In addition, the veteran was 
advised, by virtue of a detailed August 2003 statement of the 
case (SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim for an increased rating.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC issued by the RO clarified 
what evidence would be required to establish an increased 
rating.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the August 2003 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim for an increased rating for 
PTSD has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Thus, any failure in the timing or language of VCAA notice by 
the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  A score from 21 to 30 is indicative of behavior 
which is considerably influenced by delusions or 
hallucinations, or serious impairment in communication, or 
judgment or inability to function in almost all areas.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995).

The Board appreciates the veteran's testimony at his hearing 
before the undersigned, as well as the additional evidence, 
which he submitted through his representative after the 
hearing.  Having carefully reviewed the entire record, we 
believe that this an appropriate case in which to invoke VA's 
doctrine of reasonable doubt and to grant an increased 
rating.  The Board finds the evidence to be in relative 
equipoise as to whether the veteran's PTSD warrants the 
assignment of a 50 percent evaluation under Diagnostic Code 
9411.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Essentially, in this case, the evidence of record 
substantiates the extent of mental impairment necessary to 
warrant a higher evaluation than 30 percent.  The veteran's 
mental disorder affects his abilities to function both in his 
occupation and socially, with such deficiencies as anxiety, 
startle response, flashbacks, nightmares, hypervigilance, 
social isolation, irritability, sleep deprivation, and 
impaired anger management.  Thus, as supported by the 
evidence of record, the veteran's symptoms of PTSD more 
nearly approximate the level of impairment associated with a 
50 percent evaluation.  Therefore, in light of the evidence 
as noted above, the Board concludes that the veteran's PTSD 
is productive of impairment warranting the higher evaluation 
of 50 percent under DC 9411.

As for the potential for a yet higher rating, we note the 
medical evidence shows that the veteran has been assigned GAF 
scores ranging from 30 to 45.  Furthermore, the record 
indicates that he has suffered from an unrelated and non-
service-connected brain injury that contributes to his 
diminished employability.  The totality of the evidence 
reflects moderate symptoms, warranting no more than a 50 
percent rating under the applicable criteria.  The evidence 
does not demonstrate that the service-connected PTSD is by 
itself productive of occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.

While the veteran may suffer from some level of social 
impairment, in that he has been withdrawn and isolative, with 
minimal socialization, the evidence does not show that he is 
necessarily prevented from establishing and maintaining such 
relationships.  In this respect, the veteran has reported a 
long and important relationship with his former boss.  That 
individual unfortunately died recently, but that history 
evidences the veteran's ability to establish and maintain a 
friendly relationship.  Furthermore, recent VA treatment 
records indicate the veteran made friends in the domiciliary 
where he lived.

The veteran's PTSD is not shown to be so disabling so as to 
warrant an evaluation of 70 percent under Diagnostic Code 
9411.  Essentially, there are no clinical data to 
substantiate evidence of occupational and social impairment, 
with deficiencies in most areas, including work, school, 
family relationships, judgment, thinking, or mood; or such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression.  In sum, the veteran's PTSD does not warrant an 
evaluation greater than 50 percent under the pertinent 
diagnostic code.

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, we find that 
at no time since the filing of the veteran's claim for 
service connection in September 2002 has his PTSD been 
significantly more or less disabling than as currently rated 
under this decision.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  
In this regard, the Board finds that there has been no 
contention and no showing by the veteran that his PTSD, in 
and of itself, has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating to 50 percent is granted for post-
traumatic stress disorder, subject to the laws and 
regulations governing the payment of monetary awards.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



